          Case 5:20-cv-04481-JMG Document 8 Filed 03/08/21 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

ZURICH AMERICAN INSURANCE COMPANY :
OF ILLINOIS,                              :
                  Plaintiff,              :
                                          :
                  v.                      :                   Civil No. 5:20-cv-04481-JMG
                                          :
SUNSHINE TRUCKING, LLC,                   :
                  Defendant.              :
__________________________________________


                                  MEMORANDUM OPINION

GALLAGHER, J.                                                                     March 8, 2021

       Plaintiff is an insurance company that seeks a default judgment on the grounds that

Defendant has failed to plead or otherwise defend against the Complaint. Before the Court is

Plaintiff’s motion for default judgment against Defendant (ECF No. 7). For the reasons set forth

below, the Plaintiff’s motion is granted in part and denied in part.

I.     BACKGROUND

       Between August 1, 2018 and August 1, 2019, Defendant Sunshine Trucking, LLC was

covered by a workers’ compensation insurance policy issued by Plaintiff Zurich American

Insurance Company of Illinois. Compl. ¶ 6, ECF No. 1. Under the terms of that policy, initial

premiums were based on information submitted by Defendant concerning its estimated exposure

during the coverage period. Id. ¶ 9; see also Cook Aff. ¶ 7, ECF No. 7-7. After expiration of the

policy, Plaintiff was entitled to perform an audit and calculate a final premium based on

Defendant’s actual exposure during the coverage period. Compl. ¶ 10, ECF No. 1; see also Cook

Aff. ¶ 8, ECF No. 7-7. A post-expiration audit of Defendant’s policy revealed $185,138 in

additional insurance premiums. Compl. ¶ 11, ECF No. 1; see also Cook Aff. ¶ 9, ECF No. 7-7.
          Case 5:20-cv-04481-JMG Document 8 Filed 03/08/21 Page 2 of 6




       Plaintiff made repeated demands for the payment of these additional premiums, all to no

avail. Compl. ¶¶ 12–14, ECF No. 1; see also Cook Aff. ¶¶ 10–12, ECF No. 7-7. As a result,

Plaintiff filed a complaint against Defendant on September 14, 2020, raising claims for breach of

contract, unjust enrichment, and account stated. Compl. ¶¶ 15–32, ECF No. 1. The Complaint

was properly served on Defendant on November 21, 2020. ECF No. 4. Defendant failed to

answer the Complaint and, to date, has not appeared in this action. Accordingly, on Plaintiff’s

request, the Clerk of Court entered default on December 16, 2020.

       On January 12, 2021, Plaintiff filed a motion for default judgment against Defendant.

ECF No. 7.

II.    LEGAL STANDARD

       District courts have discretion to enter default judgments. Hritz v. Woma Corp., 732 F.2d

1178, 1180 (3d Cir. 1984); see also Fed. R. Civ. P. 55(b)(2). Before entering a default judgment,

this Court must first determine whether it “has subject-matter jurisdiction and personal

jurisdiction, whether service of process was proper, and whether the complaint establishes a

legitimate cause of action against the defendant.” Rios v. Marv Loves 1, No. 13-cv-1619, 2015

WL 5161314, at *8 (E.D. Pa. Sept. 2, 2015).

       This Court must then conclude that a default judgment is appropriate after considering

the following factors: “(1) prejudice to the plaintiff if default is denied, (2) whether the defendant

appears to have a litigable defense, and (3) whether defendant’s delay is due to culpable

conduct.” Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000). Finally, if this Court

decides to enter a default judgment, it “must address the quantum of damages or other recovery

to be awarded.” Rios, 2015 WL 5161314, at *13.

       For purposes of this motion, “[t]he court accepts as true the well-pleaded factual




                                                  2
            Case 5:20-cv-04481-JMG Document 8 Filed 03/08/21 Page 3 of 6




allegations in the plaintiff’s complaint, except those relating to damages.” Id. at *9 (citing State

Farm Fire & Cas. Co. v. Hunt, No. 14-6673, 2015 WL 1974772, at *3 (E.D. Pa. May 4, 2015)).

III.   DISCUSSION

       A.      Jurisdiction and Service

       This Court has diversity jurisdiction over the action. See 28 U.S.C. § 1332. The parties

are citizens of different states and the amount in controversy exceeds $75,000. See Compl. ¶¶ 1–

14, ECF No. 1. This Court also has personal jurisdiction over Defendant, which is a

Pennsylvania limited liability company with its principal place of business in Pennsylvania. See

id. ¶ 2; see also Daimler AG v. Bauman, 571 U.S. 117, 137 (2014) (recognizing place of

incorporation and principal place of business as “paradigm” bases for personal jurisdiction).

Finally, Defendant was properly served under Fed. R. Civ. P. 4(h)(1). See ECF No. 4.

       B.      Cause of Action

       To establish breach of contract under Pennsylvania law, 1 Plaintiff must prove “(1) the

existence of a contract, including its essential terms, (2) a breach of a duty imposed by the

contract[,] and (3) resultant damages.” Udodi v. Stern, 438 F. Supp. 3d 293, 299 (E.D. Pa. 2020)

(quoting Ware v. Rodale Press, Inc., 322 F.3d 218, 225 (3d Cir. 2003)). Plaintiff alleges that (1)

the parties entered a valid insurance contract (see Compl. ¶¶ 6–7, ECF No. 1); (2) Defendant’s

failure to pay $185,138 in premiums amounted to a breach of that contract (see id. ¶¶ 17–18);



1
  “A federal court in Pennsylvania exercising diversity jurisdiction must apply Pennsylvania
choice of law rules to decide which state’s law applies, including its rules for determining
whether a choice of law clause is valid.” Catlin Specialty Ins. Co. v. J.J. White, Inc., 309 F.
Supp. 3d 345, 353 (E.D. Pa. 2018). Under Pennsylvania’s choice of law rules, this Court must
first determine whether there is an “actual conflict” between the laws of two states. Rose v.
Dowd, 265 F. Supp. 3d 525, 530 (E.D. Pa. 2017). This Court finds no conflict between
Pennsylvania and Illinois law regarding breach of contract claims. Compare Udodi v. Stern, 438
F. Supp. 3d 293, 299 (E.D. Pa. 2020), with Mission Measurement Corp. v. Blackbaud, Inc., 287
F. Supp. 3d 691, 715 (N.D. Ill. 2017). Pennsylvania law therefore governs this claim.



                                                  3
            Case 5:20-cv-04481-JMG Document 8 Filed 03/08/21 Page 4 of 6




and (3) Plaintiff was damaged as a result of the breach (see id. ¶ 21). Plaintiff has therefore

established a legitimate cause of action against Defendant. 2

       C.      Appropriateness of Default Judgment

       Having found a legitimate cause of action against Defendant, this Court must now

consider the “(1) prejudice to the plaintiff if default is denied, (2) whether the defendant appears

to have a litigable defense, and (3) whether defendant’s delay is due to culpable conduct.”

Chamberlain, 210 F.3d at 164.

       All three factors suggest that a default judgment is appropriate in this case. Defendant

still has not appeared in this action, and further delay would prejudice Plaintiff. See Md. Cas. Co.

v. Frazier Fam. Tr., Civil Action No. 13-211, 2014 WL 345218, at *3 (E.D. Pa. Jan. 30, 2014).

Further, Defendant does not appear to have a litigable defense, and culpability may be presumed

where, as here, “a defendant offers no reason for its failure to engage in the litigation process.”

Id. at *4 (citing E. Elec. Corp. of N.J. v. Shoemaker Const. Co., 657 F. Supp. 2d 545, 554 (E.D.

Pa. 2009)).

       D.      Damages

       Because a default judgment is appropriate here, the Court next turns to damages. Plaintiff

requests that default judgment “be entered against [Defendant] in the sum certain amount of

$185,138.” Thomas Aff. ¶ 9, ECF No. 7-1. This request reflects the unpaid premiums discovered

in the post-expiration audit of Defendant’s policy. See Cook Aff. ¶ 9, ECF No. 7-7; see also

Cook Aff. Ex. C, ECF No. 7-10. Plaintiff has proven its entitlement to $185,138 in damages. See



2
  Plaintiff also brings claims for unjust enrichment and account stated. Compl. ¶¶ 22–32, ECF
No. 1. Because these claims rest on the same allegations and request the same relief as the breach
of contract claim, “the Court need not address these additional claims.” Zurich Am. Ins. Co. of
Ill. v. Option Staffing Servs., LLC, Civil Action No. 17-2562, 2017 WL 6388955, at *2 n.1
(D.N.J. Dec. 13, 2017).



                                                  4
           Case 5:20-cv-04481-JMG Document 8 Filed 03/08/21 Page 5 of 6




Morgan v. RCL Mgmt., LLC, No. 18-cv-0800, 2020 WL 3429444, at *1 (E.D. Pa. June 23, 2020)

(“The plaintiff bears the burden of proving that they are entitled to recover damages and must

substantiate the amount, such as through affidavits or other appropriate evidence” (citing Punter

v. Jasmin Int’l Corp., No. 12-7828, 2014 WL 4854446, at *3 (D.N.J. Sept. 30, 2014))).

        Plaintiff also requests interest, attorney’s fees, and court costs. See Compl. ¶¶ 21, 27, 32,

ECF No. 1; see also Cook Aff. ¶ 13, ECF No. 7-7. The Court will grant Plaintiff thirty days’

leave to file an interest calculation, and Plaintiff can request the Clerk of Court to tax costs

against Defendant under Fed. R. Civ. P. 54 and Local Rule 54.1. See McKenna v. City of Phila.,

582 F.3d 447, 454 (3d Cir. 2009) (“Under the procedures outlined in Fed. R. Civ. P. 54(d)(1) and

Local Rule 54.1(b), the Clerk taxes costs, and then, if there is an objection to the Clerk’s action,

the District Court reviews the Clerk’s award.”); see also Local R. Civ. P. 54.1(b) (“All bills of

costs requiring taxation shall be taxed by the Clerk . . . .”).

        However, “Pennsylvania law does not allow awards for attorneys’ fees in suits for

ordinary breach of contract . . . ‘unless there is express statutory authorization, a clear agreement

of the parties[,] or some other established exception.’” Canters Deli Las Vegas, LLC v.

FreedomPay, Inc., 460 F. Supp. 3d 560, 574 (E.D. Pa. 2020) (quoting McMullen v. Kutz, 985

A.2d 769, 775 (Pa. 2009)). Plaintiff has not justified its request for attorney’s fees, so that

request is denied.




                                                   5
          Case 5:20-cv-04481-JMG Document 8 Filed 03/08/21 Page 6 of 6




IV.    CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for default judgment is granted in part and

denied in part. An appropriate Order follows.


                                             BY THE COURT:


                                             /s/ John M. Gallagher
                                             JOHN M. GALLAGHER
                                             United States District Court Judge




                                                6
